Exhibit 10.2 Labor Contract Party A：Sichuan Xintai Pharmaceutical Co., Ltd Legal Representative：Xiaodong Zhu Company Address： Room 10, 9 Floor, Building 5, 9 Gaoshengqiao Road (Dayi Louver Plaza), Wuhou District, Chengdu City, Sichuan Prov, 610041, P.R.China Party B：Xiaodong Zhu Sex： Male Birth of Date： 12/19/1975 ID No.： 230107197512191811　　　　　　　　　　　 Education： Bachelor Physical Address： 3-2-1702Yun Ding Jia Yuan·You Yi Cun ,Yu Yuan Tan , Haidian District Post code：100089 In accordance with relevant provisions of the “The People’s Republic of China Labor Law,” “The People’s Republic of China Labor Contract Law,” both Party A and Party B have reached an agreement through friendly consultation to conclude this contract. 1. Term of the Labor Contract The labor contract is a fixed term labor contract, which is effective from September 11, 2010 to September 11, 2013. 2. Content of Work Party B agrees to serve as Chief Executive Officer in accordance with the working requirements of Party A. 3. Labor Remuneration The amount of basic salary of Party B is RMB 50,000.The month salary of Party B is income before tax. The amount of personal income tax is paid as prescribed by the State and monthly withheld by the company. Party A Party B Legal Representative /s/ Xiaodong Zhu /s/ Xiadong Zhu Date : Date :
